UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4571 Name of Registrant: Vanguard Pennsylvania Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 28, 2011 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.4%) Pennsylvania (95.2%) 1 Abington PA School District GO TOB VRDO 0.250% 3/7/11 LOC 14,920 14,920 Allegheny County PA GO 5.250% 5/1/11 (Prere.) 3,000 3,025 Allegheny County PA GO VRDO 0.260% 3/7/11 LOC 37,295 37,295 Allegheny County PA GO VRDO 0.260% 3/7/11 LOC 14,455 14,455 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.200% 3/1/11 101,420 101,420 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.250% 3/7/11 LOC 15,300 15,300 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.260% 3/7/11 76,695 76,695 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) VRDO 0.210% 3/7/11 LOC 34,600 34,600 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for BlindChildren) PUT 0.700% 7/1/11 14,500 14,500 Beaver County PA Industrial Development AuthorityEnvironmental Improvement Revenue (BASF Corp. Project) VRDO 0.410% 3/7/11 8,300 8,300 Beaver County PA Industrial Development AuthorityPollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.230% 3/1/11 LOC 5,600 5,600 Beaver County PA Industrial Development AuthorityPollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.230% 3/7/11 LOC 53,900 53,900 Beaver County PA Industrial Development AuthorityPollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.240% 3/7/11 LOC 60,500 60,500 Beaver County PA Industrial Development AuthorityPollution Control Revenue (Metropolitan Edison Co. Project) VRDO 0.250% 3/7/11 LOC 10,000 10,000 Berks County PA Industrial Development Authority Revenue (Kutztown University) VRDO 0.250% 3/7/11 LOC 13,040 13,040 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.460% 7/14/11 10,650 10,650 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.270% 3/7/11 9,750 9,750 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.270% 3/7/11 98,990 98,990 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) VRDO 0.260% 3/7/11 24,300 24,300 1 Bethlehem PA Area School District GO TOB VRDO 0.260% 3/7/11 LOC 6,990 6,990 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.190% 3/7/11 LOC 40,935 40,935 Butler County PA General Authority Revenue (Hampton Township School District Project) VRDO 0.300% 3/7/11 (4) 21,120 21,120 Butler County PA General Authority Revenue (Hampton Township School District Project) VRDO 0.300% 3/7/11 (4) 7,445 7,445 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.250% 3/7/11 LOC 15,045 15,045 Chambersburg PA Authority Revenue (Wilson College Project) VRDO 0.320% 3/7/11 LOC 31,180 31,180 Chester County PA Industrial Development Authority Revenue (Archdiocese of Philadelphia) VRDO 0.210% 3/1/11 LOC 6,050 6,050 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.240% 3/7/11 LOC 9,900 9,900 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc.Project) TOB VRDO 0.310% 3/7/11 (13) 15,935 15,935 Dallastown PA Area School District GO VRDO 0.310% 3/7/11 (4) 6,500 6,500 Dauphin County PA General Authority Hospital Revenue (Reading Hospital & Medical Center Project) VRDO 0.270% 3/7/11 6,205 6,205 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.250% 3/7/11 LOC 10,855 10,855 Delaware County PA Authority Revenue (Haverford College) VRDO 0.200% 3/7/11 29,545 29,545 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.210% 3/1/11 3,900 3,900 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.220% 3/7/11 7,395 7,395 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.220% 3/7/11 32,100 32,100 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.220% 3/7/11 11,630 11,630 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.310% 3/7/11 (13) 4,000 4,000 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.220% 3/7/11 17,250 17,250 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.220% 3/7/11 7,555 7,555 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.240% 3/7/11 21,675 21,675 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.240% 3/7/11 20,000 20,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.240% 3/7/11 14,900 14,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.190% 3/7/11 LOC 14,985 14,985 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.270% 3/7/11 LOC 15,000 15,000 1 Downingtown PA Area School District GO TOB VRDO 0.260% 3/7/11 8,800 8,800 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 4,800 4,800 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 9,600 9,600 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 4,300 4,300 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 13,600 13,600 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 5,485 5,485 Emmaus PA General Authority Revenue VRDO 0.250% 3/7/11 LOC 4,000 4,000 Emmaus PA General Authority Revenue VRDO 0.260% 3/7/11 LOC 90,700 90,700 Fayette County PA Hospital Authority Revenue (Fayette Regional Health System) VRDO 0.220% 3/7/11 LOC 14,500 14,500 Geisinger Health System Auth. of Pennsylvania Rev. (Penn State Geisinger Health System) VRDO 0.200% 3/1/11 15,000 15,000 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.170% 3/1/11 12,400 12,400 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.190% 3/1/11 10,525 10,525 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.260% 3/7/11 11,250 11,250 Haverford Township PA School District GO VRDO 0.240% 3/7/11 LOC 5,000 5,000 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.250% 3/7/11 LOC 39,670 39,670 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.250% 3/7/11 LOC 1,500 1,500 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital) VRDO 0.230% 3/1/11 LOC 3,300 3,300 Lehigh County PA General Purpose Hospital Authority Revenue (Good Shephard Group) VRDO 0.250% 3/7/11 LOC 10,625 10,625 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.210% 3/1/11 (12) 27,705 27,705 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.260% 3/7/11 LOC 28,755 28,755 Lower Merion PA School District GO VRDO 0.240% 3/7/11 LOC 11,960 11,960 Lower Merion PA School District GO VRDO 0.240% 3/7/11 LOC 6,500 6,500 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.320% 3/7/11 (13) 5,000 5,000 Manheim Township PA School District GO VRDO 0.300% 3/7/11 (4) 11,845 11,845 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.250% 3/7/11 LOC 2,615 2,615 1 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project)TOB VRDO 0.270% 3/7/11 11,850 11,850 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.260% 3/7/11 LOC 59,425 59,425 1 Northampton County PA General Purpose Authority University Revenue (Lafayette College) TOB VRDO 0.260% 3/7/11 17,605 17,605 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.240% 3/7/11 19,290 19,290 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.250% 3/7/11 LOC 21,370 21,370 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.260% 3/7/11 6,200 6,200 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.510% 3/7/11 LOC 25,000 25,000 1 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) TOB VRDO 0.260% 3/7/11 LOC 9,995 9,995 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.260% 3/7/11 LOC 28,000 28,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.280% 3/7/11 LOC 5,000 5,000 Pennsylvania Economic Development Financing Authority Revenue (Wenger's Feed Mill) VRDO 0.470% 3/7/11 LOC 5,670 5,670 Pennsylvania Economic Development Financing Authority Revenue (Wenger's Feed Mill) VRDO 0.470% 3/7/11 LOC 5,190 5,190 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB PUT 0.480% 8/18/11 7,495 7,495 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.270% 3/7/11 (13) 9,900 9,900 Pennsylvania GO 5.000% 3/1/11 14,735 14,735 Pennsylvania GO 2.000% 5/1/11 37,905 38,013 Pennsylvania GO 5.000% 8/1/11 4,900 4,996 Pennsylvania GO 5.000% 8/1/11 5,000 5,098 Pennsylvania GO 5.000% 8/1/11 17,000 17,332 Pennsylvania GO 5.000% 10/1/11 3,250 3,339 Pennsylvania GO 5.000% 11/1/11 1,250 1,288 Pennsylvania GO 5.000% 2/15/12 20,525 21,432 Pennsylvania GO TOB PUT 0.290% 3/2/11 25,000 25,000 1 Pennsylvania GO TOB VRDO 0.250% 3/7/11 11,495 11,495 Pennsylvania Higher Educational Facilities Authority Revenue (Bryn Mawr College) PUT 0.430% 2/2/12 7,500 7,500 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.210% 3/1/11 LOC 29,825 29,825 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.260% 3/7/11 LOC 11,995 11,995 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) VRDO 0.240% 3/7/11 LOC 46,720 46,720 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.220% 3/7/11 LOC 10,950 10,950 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 2.000% 6/15/11 4,645 4,667 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) VRDO 0.220% 3/7/11 LOC 7,795 7,795 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) VRDO 0.240% 3/7/11 LOC 14,000 14,000 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.260% 3/7/11 6,400 6,400 Pennsylvania Housing Finance Agency Rental Housing Revenue (Section 8 Assisted) VRDO 0.250% 3/7/11 11,010 11,010 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.320% 3/7/11 4,855 4,855 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.240% 3/7/11 LOC 12,715 12,715 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.240% 3/7/11 LOC 10,000 10,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.240% 3/7/11 LOC 8,850 8,850 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.240% 3/7/11 LOC 11,700 11,700 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.260% 3/7/11 LOC 27,395 27,395 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.260% 3/7/11 LOC 15,420 15,420 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.260% 3/7/11 LOC 5,320 5,320 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.330% 3/7/11 14,975 14,975 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.350% 3/7/11 30,000 30,000 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 4.000% 6/15/11 3,000 3,032 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.260% 3/7/11 5,050 5,050 Pennsylvania State University Revenue PUT 0.400% 6/1/11 23,400 23,400 1 Pennsylvania State University Revenue TOB VRDO 0.250% 3/7/11 LOC 48,965 48,965 1 Pennsylvania State University Revenue TOB VRDO 0.260% 3/7/11 6,095 6,095 1 Pennsylvania State University Revenue TOB VRDO 0.260% 3/7/11 5,500 5,500 Pennsylvania Turnpike Commission Revenue 5.375% 7/15/11 (Prere.) 1,505 1,548 Pennsylvania Turnpike Commission Revenue 5.375% 7/15/11 (Prere.) 2,500 2,572 Pennsylvania Turnpike Commission Revenue 5.375% 7/15/11 (Prere.) 1,000 1,029 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.360% 3/7/11 (12) 4,325 4,325 1 Philadelphia PA Airport Revenue TOB VRDO 0.460% 3/7/11 (4) 7,000 7,000 Philadelphia PA Airport Revenue VRDO 0.260% 3/7/11 LOC 70,615 70,615 Philadelphia PA Authority Industrial Development Revenue (Greater Philadelphia Health Action Project) VRDO 0.490% 3/7/11 LOC 8,635 8,635 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.250% 3/7/11 10,500 10,500 Philadelphia PA Gas Works Revenue 5.250% 8/1/11 (Prere.) 8,000 8,168 Philadelphia PA Gas Works Revenue VRDO 0.230% 3/7/11 LOC 21,100 21,100 Philadelphia PA GO 5.250% 3/15/11 (Prere.) 7,460 7,474 Philadelphia PA GO 5.250% 3/15/11 (Prere.) 4,775 4,784 Philadelphia PA GO 5.250% 3/15/11 (Prere.) 9,155 9,172 Philadelphia PA GO 5.250% 3/15/11 (Prere.) 2,135 2,139 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 3/1/11 2,600 2,600 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 3/1/11 4,100 4,100 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Revenue (Wills Eye Hospital Project) VRDO 0.280% 3/7/11 LOC 11,115 11,115 1 Philadelphia PA Industrial Development Authority Lease Revenue (Fox Chase Cancer Center) TOB VRDO 0.260% 3/7/11 LOC 22,800 22,800 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.270% 3/7/11 LOC 69,800 69,800 Philadelphia PA Industrial Development Authority Revenue (William Penn Charter School) VRDO 0.250% 3/7/11 LOC 4,800 4,800 Philadelphia PA School District GO VRDO 0.190% 3/7/11 LOC 46,200 46,200 Philadelphia PA School District GO VRDO 0.220% 3/7/11 LOC 20,000 20,000 Philadelphia PA School District GO VRDO 0.230% 3/7/11 LOC 25,000 25,000 Philadelphia PA Water & Waste Water Revenue 7.000% 6/15/11 14,685 14,954 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.270% 3/7/11 (13) 45,210 45,210 Philadelphia PA Water & Waste Water Revenue VRDO 0.260% 3/7/11 LOC 9,630 9,630 Ridley PA School District GO VRDO 0.260% 3/7/11 LOC 10,070 10,070 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.850% 12/1/11 (Prere.) 4,860 5,104 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.280% 3/7/11 LOC 25,275 25,275 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.000% 6/1/11 1,310 1,325 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.270% 3/7/11 9,970 9,970 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.260% 3/7/11 24,200 24,200 State Public School Building Authority Pennsylvania School Revenue (City of Harrisburg School District Project) VRDO 0.250% 3/7/11 LOC 24,645 24,645 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School DistrictProject) VRDO 0.240% 3/7/11 18,140 18,140 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation RAN 1.500% 4/6/11 60,000 60,064 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.250% 3/7/11 5,265 5,265 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 5/31/11 25,000 25,095 University of Pittsburgh PA Revenue CP 0.300% 3/3/11 12,750 12,750 University of Pittsburgh PA Revenue CP 0.280% 5/4/11 8,950 8,950 1 University of Pittsburgh PA Revenue TOB VRDO 0.260% 3/7/11 6,660 6,660 1 University of Pittsburgh PA Revenue TOB VRDO 0.260% 3/7/11 5,395 5,395 1 University of Pittsburgh PA Revenue TOB VRDO 0.270% 3/7/11 6,665 6,665 Upper St. Clair Township PA GO VRDO 0.270% 3/7/11 (4) 25,030 25,030 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.250% 3/7/11 LOC 9,460 9,460 West Chester PA Area School District GO 2.000% 11/15/11 1,450 1,466 Wilkes-Barre PA Finance Authority College Revenue (King's College Project) VRDO 0.250% 3/7/11 LOC 10,455 10,455 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.350% 3/7/11 LOC 4,535 4,535 York County PA TRAN 1.000% 4/29/11 6,950 6,957 Puerto Rico (5.2%) 1 Puerto Rico Housing Finance Authority Revenue TOB VRDO 0.260% 3/7/11 2,500 2,500 1 Puerto Rico Industrial Medical & Environmental Pollution Control Facilities Financing Authority Revenue (Abbott Laboratories Project) PUT 0.950% 3/1/11 8,280 8,280 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 10,000 10,454 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,661 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 59,225 60,377 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/11 9,300 9,300 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/11 600 600 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.310% 3/7/11 45,900 45,900 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.360% 3/7/11 13,855 13,855 Total Tax-Exempt Municipal Bonds (Cost $3,004,695) Total Investments (100.4%) (Cost $3,004,695) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $655,475,000, representing 21.9% of net assets. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). Pennsylvania Tax-Exempt Money Market Fund (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) Pennsylvania (97.9%) Abington PA School District GO 5.000% 4/1/32 (4) 1,495 1,504 Allegheny County PA GO 5.500% 5/1/11 (Prere.) 605 610 Allegheny County PA GO 5.500% 5/1/11 (Prere.) 445 449 Allegheny County PA GO 5.750% 5/1/11 (Prere.) 995 1,004 Allegheny County PA GO 5.750% 5/1/11 (Prere.) 730 737 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 2,645 2,850 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 2,000 2,155 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 2,880 3,103 Allegheny County PA GO 5.375% 11/1/12 (Prere.) 3,725 4,013 Allegheny County PA GO 5.375% 11/1/16 (14) 4,100 4,330 Allegheny County PA GO 5.375% 11/1/17 (14) 3,600 3,796 Allegheny County PA GO 5.000% 11/1/29 4,000 4,003 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.125% 3/1/32 3,000 2,956 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.250% 3/1/26 4,005 4,074 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/28 1,940 1,980 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,700 1,725 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 770 775 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/13 2,000 2,154 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/14 1,500 1,646 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 25,000 27,570 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/15 2,000 2,213 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 7,000 7,675 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/18 7,000 7,329 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 6.000% 7/1/23 (14) 5,745 6,513 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 6.000% 7/1/26 (14) 4,625 5,048 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 6.000% 7/1/27 (14) 9,325 10,085 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.375% 8/15/29 4,000 3,952 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.625% 8/15/39 10,800 10,494 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.260% 3/7/11 8,700 8,700 Allegheny County PA Port Authority Revenue 5.500% 3/1/14 (14) 2,355 2,380 Allegheny County PA Port Authority Revenue 5.500% 3/1/16 (14) 1,500 1,516 Allegheny County PA Port Authority Revenue 5.500% 3/1/17 (14) 2,750 2,779 2 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 6,000 6,279 Allegheny County PA Sanitation Authority Sewer Revenue 5.375% 12/1/16 (14) 3,545 3,644 Allegheny County PA Sanitation Authority Sewer Revenue 5.500% 12/1/16 (ETM) 11,295 12,419 Allegheny County PA Sanitation Authority Sewer Revenue 5.375% 12/1/18 (14) 15,000 15,359 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/24 (14) 6,000 6,094 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 4,925 5,012 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/30 (4) 3,500 3,554 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/32 (14) 12,000 11,379 Annville Cleona PA School District GO 6.000% 3/1/28 (4) 1,500 1,581 Annville Cleona PA School District GO 6.000% 3/1/31 (4) 2,475 2,587 Beaver County PA Industrial Development AuthorityPollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) PUT 3.000% 4/2/12 7,000 7,068 Bensalem Township PA School District GO 5.250% 6/15/24 (14) 3,700 3,909 Berks County PA GO 0.000% 11/15/13 (14) 7,250 6,921 Berks County PA GO 0.000% 11/15/14 (14) 8,615 7,967 Berks County PA GO 0.000% 11/15/15 (14) 6,250 5,566 Berks County PA Municipal Authority Hospital Revenue (Reading Hospital & Medical Center Project) 5.700% 10/1/14 (14) 3,160 3,380 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.500% 11/1/31 3,500 3,524 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) 5.750% 11/1/39 4,615 4,674 Bethlehem PA Area School District GO 5.375% 3/15/12 (Prere.) 7,500 7,885 Blair County PA Hospital Authority Hospital Revenue (Altoona Hospital Project) 5.500% 7/1/16 (2) 4,480 4,768 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 6.000% 11/15/39 13,500 12,929 Bristol Borough PA School District GO 5.250% 9/1/15 (Prere.) 3,635 4,221 Bucks County PA Industrial Development Authority Revenue (Pennswood Village Project) 6.000% 10/1/12 (Prere.) 2,600 2,829 Catholic Health East Pennsylvania Health Systems Revenue 5.375% 11/15/14 (Prere.) 3,000 3,419 Catholic Health East Pennsylvania Health Systems Revenue 5.500% 11/15/14 (Prere.) 1,400 1,602 Central Bucks PA School District GO 5.000% 5/15/24 11,750 12,516 Chambersburg PA Area School District GO 5.250% 3/1/29 (14) 3,805 3,817 Chester County PA GO 5.000% 7/15/26 4,345 4,600 3 Chester County PA GO 5.000% 7/15/27 5,000 5,267 Chester County PA Health & Education Facilities Authority Revenue (Devereux Foundation) 5.000% 11/1/31 4,500 4,100 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/31 2,720 2,571 Chester County PA Health & Education Facilities Authority Revenue (Jefferson Health System) 5.000% 5/15/40 30,485 27,745 Chester County PA School Authority Revenue 5.000% 4/1/23 (2) 2,670 2,734 Chester County PA School Authority Revenue 5.000% 4/1/24 (2) 1,000 1,018 Chester County PA School Authority Revenue 5.000% 4/1/26 (2) 1,575 1,586 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/32 (10) 4,980 3,912 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/37 (10) 6,360 4,778 Coatesville PA School District GO 5.250% 8/15/14 (Prere.) 6,645 7,585 Commonwealth Financing Authority Pennsylvania Revenue 5.250% 6/1/23 (14) 13,535 14,080 Cumberland County PA Municipal Authority Retirement Community Revenue (Wesley Affiliated Services Inc.) 7.250% 1/1/13 (Prere.) 7,360 8,293 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/27 2,700 2,371 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/36 6,750 5,503 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.375% 1/1/39 2,000 1,960 Dallas PA School District GO 5.000% 4/1/29 (11) 5,385 5,385 Danville PA Area School District GO 5.000% 5/1/37 (4) 7,695 7,476 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 5.500% 8/15/28 (ETM) 9,415 11,008 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/36 15,000 14,198 Dauphin County PA General Authority Hospital Revenue (Western Pennsylvania Hospital Project) 5.500% 7/1/13 (ETM) 3,155 3,329 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) 5.300% 12/1/27 8,905 7,574 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 5,000 3,926 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/24 (14) 4,000 4,098 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/26 1,000 1,028 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/28 1,000 1,016 Delaware County PA Authority University Revenue (Villanova University) 5.250% 12/1/31 600 616 Delaware County PA GO 5.000% 10/1/13 2,900 3,192 Delaware County PA GO 5.000% 10/1/14 3,905 4,389 Delaware County PA GO 5.000% 10/1/16 3,240 3,733 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 13,000 13,504 Delaware County PA Regional Water Quality Control Authority Revenue 5.500% 11/1/11 (Prere.) 2,405 2,488 Delaware County PA Regional Water Quality Control Authority Revenue 5.500% 11/1/11 (Prere.) 2,685 2,778 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/19 (14) 1,645 1,793 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.500% 7/1/19 (14) 4,835 5,467 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/20 (14) 1,735 1,878 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.500% 7/1/20 (14) 5,105 5,754 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/21 (14) 1,825 1,958 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/22 (14) 1,920 2,038 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.250% 7/1/23 (14) 2,020 2,117 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.700% 1/1/23 (4) 8,345 8,355 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 10,000 9,822 Doylestown PA Hospital Authority Hospital Revenue 5.000% 7/1/20 (12) 5,060 5,208 Doylestown PA Hospital Authority Hospital Revenue 5.000% 7/1/21 (12) 3,000 3,057 Doylestown PA Hospital Authority Hospital Revenue 5.000% 7/1/22 (12) 3,455 3,475 East Stroudsburg PA Area School District GO 5.000% 9/1/29 (4) 7,085 7,183 Erie County PA GO 5.000% 9/1/15 (Prere.) 5,525 6,374 Erie County PA Hospital Authority Revenue (Hamot Health Foundation) 5.000% 11/1/35 (11) 7,000 6,261 Erie PA School District GO 0.000% 9/1/11 (4) 5,780 5,750 Erie PA School District GO 0.000% 5/1/16 (14)(ETM) 3,175 2,813 Erie PA School District GO 0.000% 9/1/18 (4) 830 625 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 17,500 15,893 Geisinger Health System Auth. of Pennsylvania Rev. (Penn State Geisinger Health System) VRDO 2.872% 3/1/11 11,800 11,800 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.125% 6/1/34 5,000 4,755 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.250% 6/1/39 20,985 20,177 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.260% 3/7/11 5,225 5,225 Hazleton PA Area School District GO 5.500% 3/1/11 (14) 3,740 3,742 Hazleton PA Area School District GO 5.750% 3/1/12 (14) 1,420 1,490 Hazleton PA Area School District GO 6.000% 3/1/16 (14) 18,245 19,977 Hazleton PA Area School District GO 0.000% 3/1/17 (14) 4,425 3,531 Hazleton PA Area School District GO 0.000% 3/1/22 (14) 5,265 3,057 Hempfield PA Area School District (Westmoreland County) GO 5.000% 9/15/15 (3)(Prere.) 5,030 5,808 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,031 Lackawanna County PA GO 5.000% 9/15/29 (2) 1,975 1,892 Lackawanna County PA GO 5.000% 9/15/29 (4) 3,745 3,778 Lake Lehman PA School District GO 0.000% 4/1/14 (14) 1,290 1,198 Lake Lehman PA School District GO 0.000% 4/1/15 (14) 1,295 1,151 Lake Lehman PA School District GO 0.000% 4/1/16 (14) 1,310 1,110 Lake Lehman PA School District GO 0.000% 4/1/17 (14) 1,315 1,055 Lake Lehman PA School District GO 0.000% 4/1/18 (14) 1,000 755 Lancaster County PA GO 5.500% 11/1/16 (14) 1,025 1,074 Lancaster County PA GO 5.500% 11/1/17 (14) 1,060 1,112 Lancaster County PA GO 5.500% 11/1/18 (14) 1,120 1,170 Lancaster County PA GO 5.500% 11/1/19 (14) 1,175 1,227 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital) VRDO 0.230% 3/1/11 LOC 12,300 12,300 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.000% 3/15/26 4,955 4,960 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.000% 3/15/36 12,370 11,284 Lancaster County PA Hospital Authority Revenue (Willow Valley Retirement Project) 5.875% 6/1/21 1,000 1,007 Lancaster County PA Hospital Authority Revenue (Willow Valley Retirement Project) 5.875% 6/1/31 6,000 6,000 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 1,135 1,186 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/27 2,775 2,806 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/37 4,000 3,847 Latrobe PA Industrial Development Authority College Revenue (St. Vincent College Project) 5.600% 5/1/21 1,635 1,653 Latrobe PA Industrial Development Authority College Revenue (St. Vincent College Project) 5.700% 5/1/31 2,165 2,102 Lebanon County PA Health Facilities Authority Health Center Revenue (Good Samaritan Hospital Project) 6.000% 11/15/35 10,500 8,460 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.375% 7/1/14 (4) 900 918 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 7.000% 7/1/16 (14) 3,910 4,415 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.000% 7/1/35 (4) 10,000 9,295 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.210% 3/1/11 (12) 33,870 33,870 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.230% 3/1/11 LOC 1,000 1,000 Lehigh County PA Industrial Development AuthorityPollution Control Revenue (PPL Electric UtilitiesCorp. Project) 4.750% 2/15/27 (3) 4,360 4,117 Lower Merion PA School District GO 5.000% 9/1/28 7,845 8,240 Lower Merion PA School District GO 5.000% 9/1/30 8,670 9,031 Lower Merion PA School District GO 5.000% 9/1/32 5,000 5,162 Luzerne County PA GO 0.000% 11/15/12 (Prere.) 2,360 1,844 Luzerne County PA GO 0.000% 11/15/12 (Prere.) 2,390 1,754 Luzerne County PA GO 5.250% 12/15/21 (14) 5,320 5,608 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) 5.500% 12/1/39 10,000 9,609 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.250% 10/1/27 (12) 5,395 5,491 Lycoming County PA Authority College Revenue (Pennsylvania College of Technology) 5.500% 10/1/37 (12) 6,650 6,613 McKeesport PA Area School District GO 0.000% 10/1/11 (14) 1,835 1,824 McKeesport PA Area School District GO 0.000% 10/1/14 (14) 2,040 1,823 McKeesport PA Area School District GO 0.000% 10/1/15 (14) 2,040 1,723 McKeesport PA Area School District GO 0.000% 10/1/16 (14) 4,655 3,724 McKeesport PA Area School District GO 0.000% 10/1/18 (ETM) 425 338 McKeesport PA Area School District GO 0.000% 10/1/18 (2) 2,650 1,960 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/27 2,000 1,843 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.125% 1/1/37 3,000 2,625 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.250% 1/1/43 6,450 5,627 Montgomery County PA GO 5.000% 10/15/28 13,235 13,875 Montgomery County PA GO 5.000% 10/15/31 6,450 6,634 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,000 4,876 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.125% 6/1/33 13,545 12,617 Montgomery County PA Higher Education & Health Authority Revenue (Catholic Health East) 5.375% 11/15/14 (Prere.) 2,175 2,492 Montgomery County PA Higher Education & Health Authority Revenue (Dickinson College) 5.000% 5/1/31 (11) 5,750 5,699 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.250% 1/1/36 17,500 14,267 Montgomery County PA Industrial Development Authority Revenue (Hill School) 5.000% 8/15/25 (14) 6,500 6,626 Montgomery County PA Industrial Development Authority Revenue (Hill School) 5.000% 8/15/26 (14) 3,550 3,601 Montgomery County PA Industrial Development Authority Revenue (Hill School) 5.000% 8/15/27 (14) 3,300 3,331 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.250% 8/1/33 7,000 6,927 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.375% 8/1/38 10,000 9,992 Moon Area School District PA GO 5.000% 11/15/28 (4) 5,000 5,031 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 9,280 10,060 Mount Lebanon PA School District GO 5.000% 2/15/34 5,500 5,557 North Pocono PA School District GO 5.000% 3/15/26 (14) 4,035 4,072 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.375% 8/15/28 6,675 6,289 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 2,500 2,290 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 5,000 4,498 Northampton County PA General Purpose Authority University Revenue (Lehigh University) 5.000% 11/15/39 2,595 2,564 Owen J. Roberts School District Pennsylvania GO 5.500% 8/15/17 (4) 1,495 1,585 Parkland PA School District GO 5.375% 9/1/15 (14) 3,050 3,492 Parkland PA School District GO 5.375% 9/1/16 (14) 2,000 2,321 Pennsbury PA School District GO 5.250% 8/1/24 (4) 9,135 9,743 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Allegheny Energy Supply Co. LLC Project) 7.000% 7/15/39 7,000 7,517 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,500 8,419 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,570 5,517 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,500 4,457 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 7,500 6,808 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (American Water Co. Project) 6.200% 4/1/39 5,000 5,203 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 10/1/39 5,500 5,313 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 4.750% 11/15/40 2,500 2,313 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 11/15/40 8,975 8,678 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) 5.000% 12/1/43 7,500 7,208 Pennsylvania GO 5.000% 9/1/13 1,200 1,319 Pennsylvania GO 5.000% 2/15/14 4,930 5,475 Pennsylvania GO 5.250% 7/1/15 15,000 17,192 Pennsylvania GO 5.000% 2/15/16 24,420 27,946 Pennsylvania GO 5.000% 3/15/16 11,855 13,584 Pennsylvania GO 5.000% 4/15/16 18,690 21,442 Pennsylvania GO 5.375% 7/1/16 (14) 3,025 3,538 Pennsylvania GO 5.000% 8/1/16 5,000 5,760 Pennsylvania GO 5.000% 5/1/17 30,000 34,676 Pennsylvania GO 5.000% 7/1/17 16,000 18,516 Pennsylvania GO 5.000% 8/1/17 10,000 11,578 Pennsylvania GO 5.000% 11/1/17 2,000 2,319 Pennsylvania GO 5.000% 11/1/17 (Prere.) 3,500 4,134 Pennsylvania GO 5.000% 2/15/18 12,745 14,789 Pennsylvania GO 5.000% 5/1/18 41,150 47,791 Pennsylvania GO 5.000% 5/1/19 18,520 21,518 Pennsylvania GO 5.000% 7/1/19 52,795 61,342 Pennsylvania GO 5.375% 7/1/19 (14) 9,915 11,795 Pennsylvania GO 5.000% 7/1/20 6,225 7,230 Pennsylvania GO 5.375% 7/1/21 16,000 19,020 1 Pennsylvania GO TOB VRDO 0.260% 3/7/11 4,900 4,900 Pennsylvania Higher Educational Facilities Authority Revenue (Bryn Mawr College) 5.000% 12/1/37 (2) 13,170 13,054 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/32 (14) 4,950 4,744 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) 5.000% 5/1/37 (14) 9,600 8,813 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 0.653% 7/1/17 (10) 5,690 4,962 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.125% 7/1/39 (10) 10,000 8,531 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 1,595 1,631 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/31 1,670 1,697 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/34 5,535 5,512 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/39 1,270 1,240 Pennsylvania Higher Educational Facilities Authority Revenue (Kings College) PUT 5.000% 5/1/11 LOC 9,025 9,068 Pennsylvania Higher Educational Facilities Authority Revenue (Kings College) VRDO 0.250% 3/7/11 LOC 6,165 6,165 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.250% 5/1/27 3,000 3,011 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/37 3,250 2,918 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.125% 6/1/25 3,500 3,253 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.250% 6/1/32 6,350 5,649 Pennsylvania Higher Educational Facilities Authority Revenue (Slippery Rock University Foundation) 5.000% 7/1/31 (10) 10,460 9,118 Pennsylvania Higher Educational Facilities Authority Revenue (Slippery Rock University Foundation) 5.000% 7/1/37 (10) 3,500 2,934 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/34 4,000 3,808 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/40 5,000 4,508 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.250% 3/7/11 LOC 5,100 5,100 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/23 (14) 12,200 12,828 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/24 (14) 12,680 13,241 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.375% 1/1/13 (Prere.) 4,435 4,793 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 9/1/39 (2) 9,000 8,307 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/40 1,000 927 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/17 3,420 3,951 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/23 1,130 1,246 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/27 1,285 1,356 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 3,390 3,555 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/29 1,600 1,668 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/30 2,260 2,336 2 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/24 1,250 1,249 2 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.250% 8/15/25 2,500 2,516 2 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.750% 8/15/41 4,000 4,022 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 1,375 1,520 Pennsylvania Higher Educational Facilities Authority Revenue (University of Scranton) 5.000% 11/1/28 (10) 4,080 4,082 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/25 (12) 2,285 2,356 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/27 (12) 1,800 1,827 Pennsylvania Higher Educational Facilities Authority Revenue (University of the Sciences) 5.000% 11/1/37 (12) 5,745 5,580 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.000% 7/15/20 2,360 2,389 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.000% 7/15/26 1,200 1,165 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.400% 7/15/36 3,000 2,822 Pennsylvania Higher Educational Facilities Authority Revenue (Widener University) 5.000% 7/15/39 3,000 2,638 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University PropertiesInc.) 6.000% 7/1/21 1,000 1,050 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University PropertiesInc.) 5.000% 7/1/31 3,000 2,568 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University PropertiesInc.) 5.000% 7/1/42 2,500 2,006 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.125% 10/1/25 1,500 1,410 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.800% 4/1/28 8,000 7,706 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.500% 10/1/30 1,500 1,355 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.400% 10/1/33 665 676 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.750% 10/1/39 5,000 4,611 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/12 (Prere.) 575 618 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/17 (2) 7,000 7,305 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/18 (2) 7,630 7,938 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/19 (2) 10,040 10,412 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 (2) 4,495 4,649 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/21 (2) 8,130 8,391 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 20,000 21,496 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/20 6,000 6,809 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/21 2,000 2,237 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/22 3,230 3,550 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/27 (4) 12,880 12,924 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 18,305 18,340 1 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) TOB VRDO 0.360% 3/7/11 (4) 12,895 12,895 Pennsylvania State University Revenue 5.000% 3/1/22 1,250 1,390 Pennsylvania State University Revenue 5.000% 3/1/23 2,020 2,218 Pennsylvania State University Revenue 5.000% 9/1/24 10,625 11,191 Pennsylvania State University Revenue 5.000% 9/1/24 3,000 3,176 Pennsylvania State University Revenue 5.250% 8/15/25 5,360 6,131 Pennsylvania State University Revenue 5.000% 3/1/26 3,300 3,517 Pennsylvania State University Revenue 5.000% 3/1/28 1,000 1,050 Pennsylvania State University Revenue 5.000% 9/1/29 7,625 7,657 Pennsylvania State University Revenue 5.000% 9/1/29 2,500 2,520 Pennsylvania State University Revenue 5.000% 9/1/34 6,325 6,335 Pennsylvania State University Revenue VRDO 0.240% 3/7/11 8,600 8,600 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/13 (Prere.) 6,000 6,659 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/26 (2) 4,000 4,046 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/27 (2) 3,000 3,022 Pennsylvania Turnpike Commission Revenue 3.000% 6/1/12 (12) 2,015 2,068 Pennsylvania Turnpike Commission Revenue 3.000% 6/1/13 (12) 2,500 2,586 Pennsylvania Turnpike Commission Revenue 4.000% 6/1/14 (12) 1,565 1,666 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/20 11,375 12,447 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/25 16,665 17,104 Pennsylvania Turnpike Commission Revenue 5.250% 7/15/27 (4) 4,000 4,259 Pennsylvania Turnpike Commission Revenue 5.375% 6/1/28 12,785 13,065 Pennsylvania Turnpike Commission Revenue 5.250% 7/15/28 (4) 9,375 9,913 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 (2) 17,610 17,727 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/32 (2) 16,000 15,794 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 17,920 18,025 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 12,435 11,930 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/37 8,650 7,968 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 19,595 20,793 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 7,500 7,248 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/39 (12) 18,000 16,740 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 49,205 46,905 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 23,000 23,314 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/40 7,500 6,851 Pennsylvania Turnpike Commission Revenue 5.300% 12/1/41 12,000 11,474 Pennsylvania Turnpike Commission Revenue VRDO 0.300% 3/7/11 (4) 16,200 16,200 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/13 3,260 3,490 Philadelphia PA Airport Parking Authority Revenue 5.125% 2/15/24 (2) 1,045 1,045 Philadelphia PA Airport Parking Authority Revenue 5.250% 9/1/24 4,025 4,101 Philadelphia PA Airport Parking Authority Revenue 5.125% 9/1/29 5,975 5,757 Philadelphia PA Airport Revenue 5.000% 6/15/17 1,000 1,097 Philadelphia PA Airport Revenue 5.000% 6/15/19 3,120 3,389 Philadelphia PA Airport Revenue 5.000% 6/15/20 4,670 5,034 Philadelphia PA Airport Revenue 5.000% 6/15/23 3,000 3,102 Philadelphia PA Airport Revenue 5.000% 6/15/24 5,000 5,120 Philadelphia PA Airport Revenue 5.000% 6/15/25 8,505 8,631 Philadelphia PA Gas Works Revenue 5.375% 7/1/14 (4) 4,310 4,323 Philadelphia PA Gas Works Revenue 5.375% 7/1/16 (4) 13,280 14,945 Philadelphia PA Gas Works Revenue 5.000% 8/1/16 3,000 3,241 Philadelphia PA Gas Works Revenue 5.250% 8/1/17 2,000 2,182 Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (4) 11,555 13,053 Philadelphia PA Gas Works Revenue 5.000% 10/1/37 (2) 3,000 2,647 Philadelphia PA GO 5.000% 12/15/17 (4) 5,555 6,122 Philadelphia PA GO 5.000% 8/1/18 (14) 6,170 6,374 Philadelphia PA GO 5.000% 8/1/19 (14) 7,735 7,916 Philadelphia PA GO 5.000% 8/1/20 (14) 8,005 8,108 Philadelphia PA GO 5.000% 8/1/21 (14) 6,235 6,298 Philadelphia PA GO 7.125% 7/15/38 (12) 3,500 3,830 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 3/1/11 10,880 10,880 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 3/1/11 5,600 5,600 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 3.630% 3/1/11 1,800 1,800 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 5,000 4,438 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/34 3,250 3,353 Philadelphia PA Municipal Authority Revenue 6.500% 4/1/39 9,500 9,756 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/15 (14) 3,000 3,127 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/17 (14) 2,255 2,335 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/19 (14) 2,815 2,899 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/20 (14) 2,000 2,055 Philadelphia PA Redevelopment Authority Revenue 5.500% 4/15/22 (14) 5,275 5,396 Philadelphia PA School District GO 5.250% 2/1/12 (4) 1,000 1,043 Philadelphia PA School District GO 5.500% 2/1/12 (4)(Prere.) 2,000 2,093 Philadelphia PA School District GO 5.500% 2/1/12 (4)(Prere.) 2,000 2,093 Philadelphia PA School District GO 5.500% 2/1/12 (4)(Prere.) 1,000 1,046 Philadelphia PA School District GO 5.500% 2/1/12 (4)(Prere.) 1,800 1,883 Philadelphia PA School District GO 5.500% 2/1/12 (4)(Prere.) 2,500 2,616 Philadelphia PA School District GO 5.625% 8/1/12 (3)(Prere.) 3,500 3,750 Philadelphia PA School District GO 5.625% 8/1/12 (3)(Prere.) 1,000 1,071 Philadelphia PA School District GO 5.625% 8/1/12 (3)(Prere.) 1,000 1,071 Philadelphia PA School District GO 5.250% 9/1/22 7,500 7,790 Philadelphia PA School District GO 5.250% 9/1/23 7,500 7,709 Philadelphia PA School District GO 5.000% 6/1/26 (14) 5,000 4,973 Philadelphia PA School District GO 6.000% 9/1/38 20,000 20,608 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 10,000 10,987 Philadelphia PA Water & Waste Water Revenue 5.250% 11/1/16 (14) 5,040 5,337 Philadelphia PA Water & Waste Water Revenue 5.250% 11/1/17 (14) 5,460 5,799 Philadelphia PA Water & Waste Water Revenue 5.600% 8/1/18 (ETM) 925 1,078 Philadelphia PA Water & Waste Water Revenue 5.375% 11/1/19 (14) 4,155 4,395 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/32 5,000 4,987 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/35 (4) 7,000 6,770 Philadelphia PA Water & Waste Water Revenue 5.250% 1/1/36 6,000 5,790 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/40 (4) 7,000 6,658 Pittsburgh PA GO 5.500% 3/1/12 (Prere.) 2,015 2,117 Pittsburgh PA GO 5.500% 9/1/13 (2) 5,635 5,808 Pittsburgh PA GO 5.500% 9/1/14 (2) 8,415 8,903 Pittsburgh PA GO 5.500% 9/1/15 (2) 2,125 2,174 Pittsburgh PA School District GO 5.375% 9/1/14 (4) 1,755 1,940 Pittsburgh PA School District GO 5.500% 9/1/16 (4) 4,000 4,546 Pittsburgh PA School District GO 5.500% 9/1/18 (4) 2,880 3,302 Pittsburgh PA Water & Sewer Authority Revenue 5.125% 6/1/12 (Prere.) 3,000 3,174 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 12,170 13,551 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/27 (ETM) 1,935 849 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/27 (14) 10,830 3,927 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/28 (ETM) 1,365 559 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/29 (ETM) 4,725 1,807 Pittsburgh PA Water & Sewer Authority Revenue 0.000% 9/1/29 (14) 20,000 6,259 Pocono Mountain PA School District GO 5.000% 9/1/31 (4) 3,000 3,014 Radnor Township PA School District GO 5.000% 8/15/15 (Prere.) 835 962 Radnor Township PA School District GO 5.000% 2/15/35 (4) 1,665 1,672 Reading PA School District GO 0.000% 1/15/15 (14) 9,260 7,584 Reading PA School District GO 0.000% 1/15/16 (14) 9,270 7,162 Reading PA School District GO 5.000% 1/15/29 (4) 5,000 5,064 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/11 (Prere.) 2,225 2,336 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,480 1,559 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,425 1,501 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,515 1,596 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 2,390 2,518 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 1,850 1,949 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/13 520 539 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/14 500 517 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/15 530 547 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/16 835 859 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/17 1,725 1,771 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/18 650 666 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/21 775 789 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.875% 12/1/31 2,840 2,852 Scranton PA School District GO 5.250% 6/15/27 (10) 2,750 2,825 Scranton PA School District GO 5.250% 6/15/31 (10) 2,375 2,408 Scranton-Lackawanna PA Health & Welfare Authority Revenue (University of Scranton) 5.000% 11/1/32 (10) 3,850 3,688 Shamokin-Coal Township PA Joint Sewer Authority Sewer Revenue 5.000% 7/1/30 (4) 5,340 5,347 Shamokin-Coal Township PA Joint Sewer Authority Sewer Revenue 5.000% 7/1/36 (4) 6,500 6,327 Snyder County PA Higher Education Authority University Revenue (Susquehanna University Project) 5.000% 1/1/30 (11) 5,000 4,916 Somerset PA Area School District GO 5.000% 3/15/25 (4) 7,090 7,339 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) 5.750% 7/1/18 (6) 7,000 7,258 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 20,000 21,526 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,247 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,094 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.250% 6/1/13 (4)(Prere.) 9,280 10,196 Swarthmore Borough Authority PA College Revenue 5.000% 9/15/30 21,000 21,666 Unionville-Chadds Ford PA School District GO 5.000% 6/1/32 6,440 6,505 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/24 3,000 3,344 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 14,000 14,871 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/34 10,100 10,358 Warwick PA School District GO 5.375% 8/15/11 (Prere.) 2,570 2,630 Warwick PA School District GO 5.375% 8/15/11 (Prere.) 2,435 2,492 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.125% 7/1/11 (ETM) 330 335 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.125% 7/1/11 (2) 1,510 1,533 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.125% 7/1/12 (2) 1,935 1,993 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.250% 7/1/13 (2) 2,035 2,116 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.375% 7/1/14 (2) 1,640 1,720 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.375% 7/1/15 (2) 2,250 2,369 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.500% 7/1/16 (2) 2,375 2,514 West Chester PA Area School District GO 5.000% 5/15/28 (14) 7,480 7,762 West Cornwall Township PA Municipal Authority College Revenue (Elizabethtown College Project) 6.000% 12/15/11 (Prere.) 2,650 2,767 West Cornwall Township PA Municipal Authority College Revenue (Elizabethtown College Project) 6.000% 12/15/11 (Prere.) 2,000 2,088 West Jefferson Hills PA School District GO 5.200% 8/1/11 (4)(Prere.) 1,020 1,041 West Jefferson Hills PA School District GO 5.200% 8/1/11 (4)(Prere.) 1,080 1,102 West Jefferson Hills PA School District GO 5.200% 8/1/17 (4) 935 951 West Jefferson Hills PA School District GO 5.200% 8/1/18 (4) 980 997 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.125% 7/1/30 1,200 1,121 Westmoreland County PA Municipal Authority Revenue 5.250% 8/15/15 (Prere.) 3,490 4,031 Westmoreland County PA Municipal Authority Revenue 6.125% 7/1/17 (ETM) 6,890 7,950 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/15 (3) 5,000 4,348 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/23 (14) 5,000 2,677 Westmoreland County PA Municipal Authority Service Water Revenue 0.000% 8/15/24 (14) 4,000 1,927 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/35 1,010 943 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 1,990 1,823 Wilkes-Barre PA Finance Authority Revenue (Wilkes University Project) 5.000% 3/1/27 2,200 2,015 Wilkes-Barre PA Finance Authority Revenue (Wilkes University Project) 5.000% 3/1/37 3,000 2,552 Wyoming PA Area School District GO 5.000% 9/1/26 (14) 2,000 2,036 Wyoming PA Area School District GO 5.000% 9/1/29 (14) 5,125 5,168 York County PA GO 5.000% 6/1/33 (14) 6,000 6,020 York County PA Solid Waste & Refuse Authority Revenue 5.500% 12/1/13 (14) 6,750 7,469 York County PA Solid Waste & Refuse Authority Revenue 5.500% 12/1/14 (14) 4,050 4,561 Puerto Rico (2.1%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/20 5,300 5,684 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,233 Puerto Rico GO 5.500% 7/1/18 (14) 5,000 5,209 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/19 (14) 16,000 16,589 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/23 (2) 10,000 10,035 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/30 (3) 14,905 3,814 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/31 (3) 28,695 6,697 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.750% 7/1/22 4,990 5,113 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.750% 7/1/22 (ETM) 10 12 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/12 2,000 2,072 Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,750 1,779 Total Tax-Exempt Municipal Bonds (Cost $2,821,383) Total Investments (100.1%) (Cost $2,821,383) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $31,720,000, representing 1.1% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2011. 3 Securities with a value of $2,318,000 have been segregated as initial margin for open futures contracts. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). Pennsylvania Long-Term Tax-Exempt Fund (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
